DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              BYRON YOUNG,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2214

                          [December 2, 2021]

   Appeal order denying rule 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Barbara R. Duffy, Judge;
L.T. Case Nos. 2009CF007400A and 2013CF010005A.

  Byron Young, Wewahitchka, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.